Notice of Pre-AIA  or AIA  Status
Claim 3 is objected to because of the following informalities:  
As to claim 3, line 2, “when the current repulsive force is not maximum, returning to step (c)” is unclear as there is no step (c) in claim 1.
As to claim 3, line 3, “when the current attractive force is not maximum, returning to step (g)” is unclear as there is no step (g) in claim 1.
Claim 1 is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao L. Phan whose telephone number is (571)272-6976.  The examiner can normally be reached on Mon-Tue, Thurs-Fri. 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/DAO L PHAN/Primary Examiner, Art Unit 3648